

Exhibit 10.2




LOCKHEED MARTIN CORPORATION
2009 DIRECTORS EQUITY PLAN


2017 Amendment
Distribution Timing Changes


The Board of Directors of Lockheed Martin Corporation (“Corporation”) wishes to
amend the Lockheed Martin Corporation 2009 Directors Equity Plan (“Plan”) to
change the time at which future awards are distributed. Accordingly, the Plan is
amended as follows, effective as of January 1, 2018.
1.
A new defined term is hereby added to Article II of the Plan (immediately
following the existing defined term “Director”), reading as follows:

“Director Stock Ownership Guidelines” means the stock ownership guidelines
applicable to Directors, as set forth in the Lockheed Martin Corporate
Governance Guidelines, as it may be amended from time to time.
2.
Section 3.2 of the Plan is amended and restated in its entirety to read as
follows:

3.2     Election. On or prior to December 31 of the calendar year prior to each
Award Date, a Director must, if applicable, file an election form, as provided
by the Corporation, with the Secretary of the Corporation specifying the form of
the Award the Director elects to receive pursuant to Section 3.1. A Director’s
election shall be irrevocable during any calendar year in which it is in effect.
A Director’s election as to the form of an Award shall remain in effect and
shall be deemed to have been made for the next calendar year unless the Director
files a revised election form with the Secretary of the Corporation by December
31 of the calendar year. Notwithstanding the foregoing, in a Director’s first
year of service on the Board, an election as to the form of Award the Director
elects to receive shall be valid if it is filed within 30 days after the
Director commences service as a Director and in any event prior to the
applicable Award Date. At the time a Director makes an election specifying the
form of Award the Director elects to receive pursuant to Section 3.1, the
Director also shall specify the time, manner and form of distribution, pursuant
to Section 4.4, for the particular Award to which the election relates, as
applicable. In the absence of an initial election as to the form of Award, the
Director shall be deemed to have elected an Award consisting entirely of Units
and shall be deemed to have elected a lump sum distribution payable in Stock
upon his or her termination of service in accordance with Section 4.4. If a
Director makes an initial election to receive Units, but does not make an
election as to the time, manner and form of distribution, the Director shall be
deemed to have elected a lump sum distribution payable in Stock upon his or her
termination of service in accordance with Section 4.4. Any election by a
Director of the time, manner and form of distribution of an Award shall be
subject to change as provided in Section 4.4(f).
3.
Section 4.4 of the Plan is amended and restated in its entirety to read as
follows:

4.4    Distribution of Benefits.
(a) Commencement of Benefits Distribution. Subject to the terms of Section 4.3
and this Section 4.4, each Director shall be entitled to receive a distribution
of his or her Accounts upon a termination of service as a Director for any
reason; provided, however, that for an Award granted on or after January 1, 2018
(together with any Dividend Equivalents thereon), a Director who as of November
1 of the calendar year prior to the Award Date for such Award has satisfied the
Director Stock Ownership Guidelines shall be permitted to





--------------------------------------------------------------------------------





make an election in accordance with Section 3.2 to receive such Award (together
with any Dividend Equivalents thereon) on the earlier of termination of service
and the March 31 immediately following the first anniversary of the Award Date
for such Award, in which case such Award (together with any Dividend Equivalents
thereon) shall be distributed at such time. Benefits shall be distributed at the
time or times set forth in this Section 4.4.
(b) Manner of Distribution.
(i) Basic Distributions. The benefits payable under this Section 4.4 shall be
distributed to the Director in a lump sum payable entirely in Stock, unless the
Director elects in writing (on forms provided by the Corporation), either at the
time of making the initial election or by the time specified in Section 4.4(f),
to receive a distribution of benefits entirely or partially in cash or a
distribution of benefits in up to 20 annual installments. Elections with respect
to any Units in the Stock Unit Account shall apply to all related Units in a
Director’s Dividend Equivalent Stock Account. Payment shall be made or commence
as of the later of the first Business Day of the month following the time
specified in Section 4.4(a) or, if necessary to ensure that an exemption is
available pursuant to Rule 16b-3 under the Exchange Act, the first Business Day
of the seventh month following such time, and, in the case of installment
payments, shall be made on the first Business Day of such month on an annual
basis thereafter until all such installment payments have been made. To the
extent an installment is payable in cash, the amount of the installment shall be
equal to (i) the Fair Market Value of the Units allocated to a Director’s
Accounts and subject to a cash distribution election as of the last Business Day
of the month preceding the particular installment payment, divided by (ii) the
number of installments yet to be paid.
(ii) Special Distribution Rules. Notwithstanding the foregoing, if the aggregate
vested balance in a Director’s Accounts at the date of termination of service as
a Director has a Fair Market Value equal to or less than $10,000, then the
balance shall be distributed in a lump sum in cash on the first Business Day of
the month following the date of termination of service as a Director. In no
event shall any payment made pursuant to the previous sentence be made after
March 15 of the calendar year following the year in which the Director has
terminated service as a director of the Corporation. In the event of a Change in
Control or a Director’s termination of service as a result of death or
Disability, or in the event a Director elects to receive an Award on the earlier
of termination of service and the March 31 immediately following the first
anniversary of the Award Date in accordance with Section 4.4(a), the benefits
payable under this Section 4.4 shall be distributed to the Director or the
Director’s Beneficiaries in a lump sum in cash. A distribution under the
preceding sentence in the event of a Change in Control shall be authorized only
to the extent the Company determines that the resulting distribution would not
subject the Director to liability for interest or tax under Section 409A of the
Code. In the event a Director has elected installment payments in respect of
Units held in the Director’s Accounts and prior to the final installment payment
the Director dies, the remaining installment payments shall be paid to the
Beneficiaries in a lump sum in cash.
(c) Form of Distribution. Stock Units shall be paid and distributed by means of
a distribution of (i) an equivalent whole number of shares of Common Stock or
(ii) cash in an amount equal to the Fair Market Value of an equivalent number of
shares of Common Stock as of the payment time set forth in Section 4.4(a) (or,
(a) in the case of installment payments under Section 4.4(b)(i), as of the last
Business Day of the month preceding the particular installment payment, or
(b) in the case of cash distributions as a result of Section 4.4(b)(ii), as of
the date of the event that triggers the payment). Any fractional interest in a
Unit shall be paid in cash and only at the time of the final distribution to a
Director or his or her Beneficiaries. The Director may elect to have Stock Units
credited to the Director’s Stock Unit Account and Dividend Equivalent Stock
Account paid and distributed in the form





--------------------------------------------------------------------------------





of cash, whole shares of Common Stock or a combination of cash and whole shares
of Common Stock by making a written election (on forms provided by the
Corporation) as to the percentage the Director elects to receive in the form of
cash and the percentage the Director elects to receive in whole shares of Common
Stock, which election shall be made on or before the fourth Business Day
preceding the initial payment date.
(d) Sub-Accounts. The Board of Directors or a committee of the Board to whom the
Board has delegated its authority under this Plan (or any person to whom the
Board of Directors or a committee of the Board has further delegated
ministerial, bookkeeping or other non-discretionary functions pursuant to
Section 6.2) may maintain such sub-accounts within a Director’s Accounts as may
be necessary or convenient to determine which Units are subject to any
distribution elections under Section 3.2 and Section 4.4.
(e) Limitations of Distributions. Notwithstanding anything herein to the
contrary, no distribution may be made in respect of any Units prior to the
six-month anniversary of the crediting of the Units to a Director’s Stock Unit
Account (or, in the case of Units held in a Director’s Dividend Equivalent Stock
Account, prior to the six-month anniversary of the crediting of the related
Units to the Director’s Stock Unit Account). Notwithstanding any other
provisions of this Plan to the contrary, in the event Section 409A(a)(2)(B)(i)
of the Code applies because a Director was a key employee of the Corporation
within the meaning of that section, any distribution to the Director under this
Plan shall be delayed until six months after separation from service as a
Director (or, if earlier, the date of the Director’s death).
(f) Timing of Distributions. A Director may change any election as to whether
the distribution is to be made in a lump sum or in installment payments, with
respect to all of the Director’s Accounts or with respect to one or more
specific Awards under this Plan, or any election as to the time of distribution,
with respect to one or more Awards under this Plan granted on or after January
1, 2018, by executing and delivering to the Corporation a new election form (on
the form prescribed by the Corporation). Any such election must be made prior to
the close of business on the last day on which the Director serves as a member
of the Board of Directors and at least 12 months before the date the first
payment would be due under the Director’s previous election; provided, however,
that the first payment must be delayed by at least 60 months from the date the
first payment would be due under the Director’s previous election. In the event
a change of election does not satisfy the requirements of this Section 4.4(f),
the election shall be void and the Director’s Award shall be distributed at the
time and in the manner contemplated by the previous valid election of the
Director or, if no such valid election exists, in a lump sum.







